Title: John Quincy Adams to John Adams, 19 June 1800
From: Adams, John Quincy
To: Adams, John


				
					
						19 June 1800.
					
				
				Your letter by Mr: Paleske of 28 Feby: though short gave me great pleasure as it was so long since I had enjoyed that of seeing your hand-writing— I have indeed no right to expect that you should have leisure to write me at large upon any subject, and know that a free communication of your sentiments cannot be indulged, upon public topics.— With regard to private concerns it more properly belongs to other correspondents to give me such information as can be interesting to me; and to touch upon some you remark is disagreeable— I would intreat at least that as far as concerns a transaction implicating pecuniary interests of mine, you would as much as possible discard it from your mind— I deplore the unhappy habits of life, which led to the damage I sustained, but at the same time I must acknowledge it might have been much worse— Had my confidence been in its fullest extent abused my personal misfortune would have been much greater, and I cannot but bear testimony at least to that restraint which set bounds to the breach of my trust. Where I cannot justify, I would gladly palliate, and especially would as far as possible wish to mitigate the rigour of your sentiments on this occasion— For my own loss, I have consoled myself easily, and among other resources recurred to those antient teachers of wisdom, on whom I have been taught by you to set so great a value— I enclose

with this, the result of my consultations on this subject, with a venerable old moralist, which is so long, that I can only request you to read it, though if I did not know how little leisure you have from less important occupations, I would beg you as a classic scholar to compare it with the original— There is a translation of the same Satire extant, done by Creech, which resembles the one I send you, only in the last line—A resemblance which was accidental and could not easily be avoided— An English author of some reputation now living, a Mr Lewis has published an imitation of this poem, which I have not read, but which by the account of the reviewers, is loose both in construction and versification— I am somewhat surprized, that neither Johnson, nor Pope, nor Boileau, who have all given imitations from Juvenal, never selected this which I consider as the finest of all his Satires— The description of the tortures suffered by a guilty conscience, is superior to any thing of the kind I have ever met with elsewhere— The chief thing to be disapproved is the concluding sentiment which seems of a more vindictive spirit, than is consistent with the previous formal declaration against revenge.
				My wife feels much flattered by the kind desire you express to see her; and she as well as myself is anxiously desirous to see you, and all our friends in America— Perhaps I ought, as the principal purpose for which I was sent here has been effected, to ask for my recall, and I must honestly confess I see not what service I can henceforth render the United-States here, worth the cost at which they maintain me. But you once enquired of me where would be my independence upon returning to America; and though before I was married I felt little concern upon that head, I am now fully sensible of all its weight.
				My disposition for returning to the bar, time is not likely to make more ardent, though I must truly declare that neither pride nor indolence have the smallest influence in exciting my aversion to it. My time was never more fully employed, and I never allowed so little of it to indulgence or relaxation, from the day when I commenced the study of the law, untill that when I left its practice, as since I have now been resident in Europe— My leisure has indeed been so considerable, that I could follow the bent of my own inclination or caprice in the choice of my studies, and perhaps I have not always chosen the most profitable, or even the best— At least however I have neither been idle, nor acquired habits of idleness, and I am persuaded that upon the whole my hours of application have been more useful to the culture of my own mind, and heart, than they

would have been, in the dry and drudging study of legal questions applied to cases of practice which would have occurred to me.— Upon personal and family considerations therefore, I do not ask to be recalled—though if you should think proper to recall me, as costing the United States more than my services are worth, I shall have no pretension to complain
				Of political intelligence, I can at present give you little— The total dissolution of the alliance between Russia and Austria and England, and the dissensions between the first of those powers and the two others, which I intimated to you as probable, in a former letter have taken place and the resentment on the part of the Russian Emperor has been carried so far as to recall his ministers both from London and Vienna, and to require the recall of the Austrian and British Ministers at his court— It is reported even that he has adopted some severe regulations against the british commerce— At least his negotiations with this cabinet have been lately very active, and your old friend Count Lusi (who always speaks of you with respect and attachment, and who has repeatedly requested me to call you him to your remembrance) is now on his way to St: Petersbourg to sign an alliance between the two courts— Upon the stability of all this indeed, not much dependence is to be placed— The person at the head of the Russian Empire is universally acknowledg’d to be a man of good intentions and a well disposed heart— But his temper is violent, ever ready to fly from one extreme to another, affected excessively by trifling incidents, and habituated to observe few rules of moderation in his measures.— It was said I think in the days of Tiberius, that no calamity could be greater for the roman empire, than to have a prince pass immediately from exile to the imperial purple— That extreme restraint and state of humiliation and danger at once, in which the emperor lived for nearly forty years, being in one instant changed for the possession of supreme power, might turn giddy steadier brains than his, and lead to eccentricities of conduct men of firmer minds and of better education.— I do not imagine therefore that Prussia will enter into any very important engagements with him, that may bind her to act upon an offensive plan, though her desire to bound the grasping ambition of Austria, on the side of Italy is not equivocal.
				It is extremely probable that her anxiety on this account will be soon quieted without any agency of her own.— The Austrians who commenced the campaign in Italy by besieging Massena with his army in Genoa, and who enjoyed for some days the confident hope

that they should have them all as prisoners of war, have given time to Buonaparte and Berthier with an army of 60,000 thousand men, to cross the mountains, and instead of besieging, will in every probability be driven from all their last year’s conquests as rapidly as they were made— They lost the only opportunity which they had to defeat the first consul’s plan, which they might have done by falling upon the separate detachments of his army, as they first entered Piedmont: but and hitherto they have done nothing but retreat before the french as they advanced. Buonaparte entered Milan, on the 2d: of this month; and it is probable that soon after that date a battle took place: for the Austrians would probably not abandon the blockade of Genoa without trying the issue of one battle, which however, if fought, I have no doubt but it was lost by them— It is said that Buonaparte has the project of restoring the king of Sardinia, but the same purpose was last year attributed to the cabinet of Vienna, and probably with as much foundation— Buonaparte’s design is more likely to be that of restoring the Cisalpine Republic, adding part or the whole of Piedmont to it, and ceding a part of it as it originally stood, to Austria.— No affair of any considerable consequence has during a month past taken place between the hostile armies in Swabia— The Austrians feel themselves not in sufficient force to attack, and the French are waiting for some decisive operation in Italy, before they recommence their career of victory.— There is all reason to suppose that before the close of the summer the court of Vienna will be compell’d to accept the terms of peace which the french will give, and it is understood that the negotiations there are still even now continued.
				I am, Dear Sir, ever faithfully your’s
				
					——— ———
				
			